Order filed September 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00515-CV
                                   ____________

DELUXE BARBER SCHOOL, LLC AND BONIFICE I. MBAKA, Appellant

                                         V.

MARTIN MBAKA, CHIOMA G. NWAKOR, QUIETSTORM GROUP, INC.,
             D/B/A QUIETSTORM SYSTEMS, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-226218

                                      ORDER

      No reporter’s record has been filed in this case. Court reporter Mindy Hall
informed this court that appellants have not requested a reporter’s record be prepared
or made arrangements for payment for the reporter’s record. Hall also identified
Stephanie Webb as another court reporter involved in this appeal.

      On August 7, 2018, the clerk of this court notified appellants that we would
consider and decide those issues that do not require a reporter’s record unless
appellants provided, by August 22, 2018, provided this court with proof of payment
for the record. See Tex. R. App. P. 37.3(c).

      On August 22, 2018, Webb informed this court that appellant has not
requested a reporter’s record be prepared or made arrangements for payment for her
portion of the reporter’s record.

      No response has been received from appellants.

      Accordingly, we order appellants to file their brief by October 8, 2018.

                                    PER CURIAM